Styron v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-293-CR

     BOYD COOKE STYRON, JR.,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law
Johnson County, Texas
Trial Court # M92-03423
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      In May 1993, Boyd Styron, Jr. pleaded guilty to driving while intoxicated and the court
sentenced him to two years' probation.  See Tex. Penal Code Ann. § 49.04 (Vernon 1994).  In
July 1994 the court revoked his probation, imposing punishment of 180 days in the county jail,
followed by 180 days on work-release.  Although Styron appealed from his conviction, on July
10, 1995, he filed a motion to withdraw his notice of appeal.  
      In the relevant portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Styron's motion specifically requests withdrawal of his notice of appeal.  We have not issued
a decision in his appeal.  The motion is signed personally by Styron and by his attorney.  He has
filed the motion in duplicate, as required.  Thus, the motion is granted.
      Styron's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed July 12, 1995
Do not publish